Beck, C. J.
The undisputed facts of the case are these: While the plaintiff was rightfully engaged in unloading corn from his wagon into a crib upon the defendant’s depot ground near the railroad track, an engine passing on the railroad frightened the plaintiff’s horses hitched to the wagon, causing them to run away, throwing the plaintiff from the wagon, and thereby inflicting personal injuries, to recover for which this suit is brought. The crib in which plaintiff was unloading the corn was near two highway crossings upon the defendant’s road, over which the engine ran without the bell thereon being rung. Upon these facts the court directed a verdict for the defendant by an instruction in the following language:
“You are instructed in this case, the evidence of the plaintiff, which is undisputed, shows that at the time the plaintiff’s team started to run, and he was thrown from the wagon and injured, he was unloading a load of corn at the corn crib, near the defendant’s station house, and was not attempting to cross the railway track, or using a highway for the purpose of traveling thereon. Under these circumstances, I charge you that the failure to ring the bell, as charged in the petition, does not constitute negligence on the part of the defendant, for which it can be held liable in this action, and that the statute requiring a bell to be rung approaching public crossings does not apply to this case, and your verdict should be for the defendant.”
Upon this instruction arises the only question in the case. Chapter 104 of Acts of the Twentieth General Assembly (Miller’s Code, 471; McClain’s Code [Ed. 1888], sections 2003, 2004), provides as follows:
“ Section 1. That a bell and a steam whistle shall be placed on each locomotive engine operated on any rail*757way in this state, and said whistle shall be twice sharply sounded at least sixty rods before. a highway crossing is reached, and after the sounding of the whistle the bell shall be rung continuously until the crossing is passed: providing, that at street crossings within the limits of incorporated cities or towns the sounding may be omitted, unless required by the council of any such city or town; and the company shall also be liable for all damages which shall be sustained by any person by reason of such neglect.”
‘‘Section 2. Every officer or employee of any railway company who shall violate any of the provisions of this act shall be punished by fine, not exceeding one hundred dollars, for each offense,”
The statute imposed the duty upon the person operating the engine to ring the bell while the engine was passing the place where the plaintiff was unloading his corn, and make’s the neglect of such a duty a misdemeanor punishable by fine, and declares that the defendant shall “be liable for all damages which shall be sustained by any person by reason of such neglect.” The failure of the defendant’s employes to perform the duty to ring the bell, imposed upon them by statute, was negligence, under the familiar doctrine of the law. Correll v. Burlington, C. R. & M. Railway Co., 38 Iowa, 120; Shearman & Redfield on Negligence [3 Ed.], section 13a. It will be observed that the bell is to be rung at the crossings. It may be presumed that the statute is intended to warn persons at the crossings of the approach of the cars, and thus enable them to avoid the engine. But the signal enables all persons who may be exposed to danger by the approaching engine to escape it, and such persons may rely upon the discharge of the duty required by the statute, as in all other cases, and act accordingly. It is therefore plain that the plaintiff sustained injury by the neglect of the defendant’s employees in omitting *758the signal, and may recover therefor. It can not he doubted that when one may rely upon the discharge of a duty imposed by law upon another, and is injured by the negligent omission of that duty, he may have an action therefor against the person guilty of the negligence. It is not the case of negligence in the performance of a contract for the transportation of persons and property, but it is negligence by reason of the omission of a duty imposed by statute. The negligent omission was. inherently wrong, for it is in violation of the statute and is a misdemeanor, and it endangered life and property of all persons exposed to the danger of a passing engine without the signals required by law. • It is plain that all persons exposed to the dangers and suffering from the effects of such negligence may recover therefor. Shearman & Redfield on Negligence, section 54.
The instruction of the court below, directing the verdict, seems to be based upon the thought that no one is entitled to protection against the negligence of omitting to ring the bell, except persons who were using or about to use the highway crossing. This would be true only in case the negligence was the omission of an obligation or duty raised by contract, express or implied, or imposed by special relations of the parties. But the case is one where the negligence causing the injury arises by reason of the violation of a statute which declares the negligence to be a misdemeanor. In support of these views, we cite Wakefield v. Connecticut & P. Rivers Railroad Co., 37 Vt. 330; Central Railroad Co. v. Raiford, 9 S. E. Rep. (Ga.) 169; Georgia Railroad Co. v. Williams, 74 Ga. 723; Western & A. R. Railroad Co. v. Young, 7 S. E. Rep. (Ga.) 912; Ransom v. Chicago, St. P., M., & O. Railroad Co., 22 N. W. Rep. (Wis.) 149. Oases are cited by counsel for the defendant in support of views in conflict with our conclusions, and some of them are to *759that effect, but we are clearly of the opinion that they are in conflict with principle. Other cases cited by counsel are not in conflict with our conclusions in this case.
In our opinion, the district court erred in giving the instruction directing a verdict for the defendant. Its judgment, therefore, ought to be reversed.